Bigelow, J.
1. No doubt, in an indictment for. a keeping and maintaining a common nuisance, the place in which the nuisance is alleged to be kept and maintained is a matter of local description, and must be proved as laid; that is, it must be averred to be in a particular town, and the evidence must show that it was there situated. Evidence that it existed in any town in the county would not support the allegation as in ordinary cases, when the averment' of place is immaterial and it is sufficient to prove that the offence was committed within the precincts of the county. But no objection is taken in the present case that the evidence did not show that the alleged nuisance was kept by the defendant in Gloucester, according to the allegation in the indictment. The objection is only that it does not describe specifically the place in that town where it was kept. But this is not necessary. The allegation is according to the most approved precedents, and is in no respect defective or insufficient. Archb. Crim. Pl. (13th ed.) 74, 749. 2 Stark. Crim. Pl. (2d ed.) 684 & seq.
2. The instructions of the court as to the use of the building were sufficiently favorable to the defendant. The entire building was occupied by the defendant, and if a portion of it was used for purposes which are prohibited by law, and which constituted a nuisance, the indictment is well maintained. Commonwealth v. Godley, 11 Gray, 454. It is not necessary to prove that every part or room in a building is used for illegal purposes. It is sufficient if it appears that the entire building, constituting one tenement, is used and occupied by the defendant, and that a part of it is appropriated to uses which the law deems to be injurious to the neighborhood and destructive of the peace and good order of the community. Such use of a part makes the whole building a nuisance.
3. By St. 1855, c. 215, all sales of spirituous and intoxicating liquor, except as therein specified, are prohibited. Liquors owned by a person when the statute went into operation are not within the exception, but are included within the prohibition. Exceptions overruled.